Citation Nr: 0723631	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-27 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
right knee disability.  

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to a disability rating in excess of 30 
percent for the service-connected bilateral pes planus with 
hammertoes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Los Angeles, 
California and Phoenix, Arizona.  

An April 2003 rating decision issued by the Los Angeles, 
California RO denied service connection for a right knee 
disability.  A June 2003 rating decision reopened the 
previously denied claim of service connection for a right 
knee disability, but denied the claim on the merits.  The 
veteran's Notice of Disagreement was received at the RO in 
June 2003.  Thereafter, the veteran relocated to Arizona, and 
jurisdiction of the claims file was transferred to the 
Phoenix, Arizona RO.  

A July 2004 rating decision issued by the Phoenix, Arizona RO 
reopened a previously denied claim of service connection for 
a back disorder, but denied the claim on the merits.  The 
July 2004 rating decision continued a temporary total 
evaluation based on surgical treatment necessitating 
continued convalescence for the service-connected pes planus 
until August 1, 2003, after which, a 30 percent rating was 
assigned.  In his August 2004 Notice of Disagreement, the 
veteran disagreed with the denial of service connection for a 
back disability, disagreed with the assigned termination date 
of August 1, 2003 for the temporary total rating for the 
service-connected pes planus, and disagreed with the 30 
percent rating assigned following termination of the 
temporary total rating.  

Although the RO reopened the veteran's previously denied 
claims of service connection for a right knee disability and 
a low back disorder, the Board must make its own independent 
decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in January 2005.  In August 
2005, the veteran testified at a personal hearing via a video 
conference before the undersigned Veterans Law Judge.  
Transcripts of his testimony are associated with the claims 
file.

In an April 2006 decision/remand, the Board (1) denied 
entitlement to a temporary total disability rating for the 
service-connected bilateral pes planus with hammertoes for 
post-surgery convalescence beyond July 31, 2003; (2) reopened 
the issue of service connection for a back disorder, and 
remanded that issue back to the RO for additional 
development; (3) remanded the issue of whether new and 
material evidence had been received to reopen a previously 
denied claim of service connection for a right knee disorder; 
and (4), remanded the issue of entitlement to a rating in 
excess of 30 percent for bilateral pes planus with 
hammertoes.  The Board included in its decision/remand Issue 
#4 because the RO had not yet issued a Statement of the Case 
following the veteran's August 2004 NOD.  The failure to 
issue a Statement of the Case is a procedural defect 
requiring a remand.  Manlincon v. West 12 Vet. App. 238 
(1999).

The reopened issue of service connection for a right knee 
disability, as well as the other issues on appeal, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied service 
connection for a right knee disability.  A notice of 
disagreement was not received within the subsequent one-year 
period and that decision is now final.

2.  Evidence submitted since the RO's March 2002 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a right knee 
disability, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
March 2002 rating decision which denied service connection 
for a right knee disability, thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, given the favorable nature of the Board's decision on 
the issue of whether new and material evidence has been 
received to reopen the previously denied claim of service 
connection for a right knee disability, there is no prejudice 
to the appellant, regardless of whether VA has satisfied its 
duties of notification and assistance.

In a March 2002 decision, the RO denied service connection 
for a right knee disability.  The basis of the denial was 
that no current disability of the right knee was shown by the 
medical evidence of record.  

A notice of disagreement was not received within the 
subsequent one-year period.

In an April 2003 rating decision, service connection for a 
right knee disability was denied.  In a June 2003 rating 
decision, the RO reopened the previously denied claim of 
service connection for a right knee disability, but confirmed 
and continued the prior denial on the merits because although 
a current disability was shown, there was no medical evidence 
of a nexus between any current right knee disability and 
service.  

Currently, the appellant contends that he indeed has a right 
knee disability, and that such disability is related to his 
service-connected disabilities.

Additional evidence has been added to the record since the 
last final denial of March 2002, including medical evidence 
of a current right knee disability.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the veteran did not have a current right 
knee disability.  

Since the prior final decision, evidence has been added to 
the claims file, including medical records showing current 
right knee disability.  Thus, the additional evidence is new 
and material and reopening the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a right knee 
disability having been submitted, the claim is reopened.

REMAND

In the previous remand, the Board instructed the RO to send 
the veteran a Statement of the Case as to the issue of 
entitlement to a rating in excess of 30 percent for the 
service-connected bilateral pes planus with hammertoes.  In 
response to the remand request, the RO issued a Supplemental 
Statement of the Case, instead of a Statement of the Case.  
Importantly, the cover letter that accompanied the 
Supplemental Statement of the Case did not indicate that a 
Form 9 was attached, and it did not instruct the veteran that 
he must file a formal (substantive) appeal to complete his 
appeal, as to the issue of an increased rating for the 
service-connected pes planus with hammertoes.  Moreover, the 
cover letter issued to the veteran in February 2007, which 
accompanied the aforementioned Supplemental Statement of the 
Case incorrectly notified the veteran that a response was 
optional.  

An SOC must contain: (a) a summary of the evidence in the 
case relating to the issue or issues with which the appellant 
or representative has expressed disagreement; (b) a summary 
of the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination; and (c) the determination of the 
agency of original jurisdiction on each issue and reasons for 
each such determination with respect to which disagreement 
has been expressed.  38 C.F.R. § 19.29 (2006).

In no case will an SSOC be used to announce decisions of the 
AOJ on issues not previously addressed in the SOC, or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the SOC.  38 C.F.R. § 19.31.

Despite the fact that the February 2007 document is labeled 
as an SSOC, it does contain all the elements of an SOC as 
described in 38 C.F.R. § 19.29.  Nevertheless, the veteran 
did not thereafter submit a timely Form 9 (substantive 
appeal), which is not surprising as he was not properly 
notified of the need to so do.  This is a procedural defect 
requiring remand.  In other words, it would be prejudicial to 
proceed as if the veteran did not timely file a substantive 
appeal as to the issue of entitlement to a rating in excess 
of 30 percent for the service-connected pes planus because he 
was never notified of his need to so do.  
In May 2007, the veteran submitted an award letter from the 
Social Security Administration indicating that he was found 
disabled on June 1, 2005 because of degenerative joint 
disease of both knees, a torn right knee meniscus, 
degenerative joint and disc disease in the lumbar spine and 
bilateral pes planus.  Although a waiver of review of the new 
evidence by the RO was submitted, neither the actual decision 
from the Social Security Administration, nor the accompanying 
medical evidence relied upon to make the determination is of 
record.  These records, to the extent available, should be 
obtained and associated with the claims file.  Once VA is put 
on notice that the veteran is in receipt of such benefits, VA 
has a duty to assist the claimant by obtaining these records.  
Woods v. Gober, 14 Vet. App. 214, 221-22 (2000).  

In light of the favorable Social Security Administration 
decision, any additional VA examinations deemed appropriate 
should be afforded to the veteran before the case is returned 
to the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Contact the Social Security 
Administration and request all pertinent 
documentation pertaining to any claim of 
Social Security by the veteran, including 
any medical records that Social Security 
has regarding the veteran and associate 
any records received with the claims 
file.  

2.  Provide the veteran with a Statement 
of the Case as to the issue of 
entitlement to a rating in excess of 30 
percent for the service-connected pes 
planus in accordance with 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006) and 38 
C.F.R. §§ 19.29, 19.30 (2006).  Provide 
the veteran with proper notification of 
his need to file a timely Form 9, 
substantive appeal, to complete his 
appeal to the Board.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.

3.  Following completion of the above 
requested development, schedule the 
veteran for any VA examinations deemed 
appropriate, either to determine whether 
the veteran's bilateral pes planus with 
hammertoes is pronounced, per the rating 
criteria, and/or to determine the 
likelihood that the veteran's right knee 
and/or back disabilities are caused by, 
or aggravated by the service-connected 
disabilities.  

4.  Following completion of the 
development requested, review the 
veteran's claim.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


